DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgements
This communication is in response to
Response After Final Action, filed on 08/03/2021.

The amendments filed on 08/03/2021 have been entered.
Applicant’s arguments on pages 8-10 of the Remarks, filed on 08/03/2021, have been considered.  The 35 U.S.C 103 rejections previously set forth in the Final Office Action, mailed on 06/11/2021, have been withdrawn.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to the applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Only a minor amendment was made to Claim 18 of the claim set filed on 8/3/2021, for which Claim 18 dependency was amended by the examiner.  Claim 18 was mistakenly made dependent upon a canceled claim 3 and now corrected to depend on claim 1 as claim 3 is now incorporated into claim 1 for allowance. Applicant agent of record, Mr. Alexander M. Bridge (Reg. No. 75,434), was informed accordingly on 8/13/2021.


Claims Amendments:
What is claimed is:

1. (Currently Amended) A device comprising: 
a processing resource; and 
a machine-readable storage medium encoded with instructions executable by the processing resource for analytics workflow, the machine-readable storage medium comprising instructions to: 
determine a bypass stage of the analytics workflow based on any of a completion time, an amount of data, and a processing power at a stage of the analytics workflow relative to one or more remaining stages of the analytics workflow, comprising: 
computing a time savings associated with bypassing the analytics workflow at a stage of the analytics workflow; 
computing a time cost associated with performing the similarity analysis at the stage; and 
maximizing a differential between the time savings and the time cost; 
monitor execution of the analytics workflow upon receipt of a raw data; 
interrupt the execution of the analytics workflow at the bypass stage and obtain insights data from the raw data; 
perform a similarity analysis to compare the insights data to a stored insights data in an insights data repository; and 


2. (Previously Presented) The device of claim 1, the machine-readable storage medium further comprising instructions to: 2App. No. 16/305,004Attorney Docket No. 90687030 
based on a determination of dissimilarity, store the insights data as stored insights data in the insights data repository, and execute the remainder of the analytics workflow to generate analyzed data.  
3. (Cancelled)  

4. (Previously Presented) The device of claim 2, wherein the instructions to store the insights data further comprise: 
identifying a threshold for the stored insights data; and 
storing the threshold with the stored insights data, wherein each stored insights data in the insights data repository has an associated threshold.  

5. (Previously Presented) The device of claim 1, wherein the instructions to perform the similarity analysis further comprise: 
determining a type of the insights data; and 
based on the insights data type, performing a data reduction on the insights data, and identifying a similarity algorithm.  

6. (Previously Presented) The device of claim 1, wherein the instructions to perform the bypass operation further comprise: 


7. (Previously Presented) The device of claim 1, wherein the similarity analysis and the bypass operation occur at one of a storage layer and an application framework.  

8. (Currently Amended) A machine-readable storage medium encoded with instructions executable by a processing resource for analytics workflow, the machine-readable storage medium comprising instructions to: 
monitor execution of the analytics workflow upon receipt of a raw data; 3App. No. 16/305,004Attorney Docket No. 90687030 
determine a bypass stage of the analytics workflow, wherein the instructions include, 
computing a time savings associated with bypassing the analytics workflow at a stage of the analytics workflow; 
computing a time cost associated with performing the similarity analysis at the stage; and 
computing a differential between the time savings and the time cost; 
interrupt the execution of the analytics workflow at a bypass stage and obtain insights data from the raw data, the bypass stage being determined based on any of a completion time, an amount of data, and a processing power at a stage of the analytics workflow relative to one or more remaining stages of the analytics workflow; 
perform a similarity analysis to compare the insights data to a stored insights data in an insights data repository; 
based on a determination of similarity, perform a bypass operation to bypass a remainder of the analytics workflow; and 


9. (Cancelled)  

10. (Previously Presented) The machine-readable storage medium of claim 8, wherein the instructions to perform the bypass operation further comprise: 
preparing an output data associated with the raw data based on a previously generated analyzed data associated with the stored insights data; and 
removing the raw data.  

11. (Currently Amended) A method for analytics workflow, comprising: 
monitoring execution of the analytics workflow upon receipt of a raw data; 4App. No. 16/305,004Attorney Docket No. 90687030 
determining an optimal bypass stage of the analytics workflow, wherein the determination of the bypass stage involves, 
computing a time savings associated with bypassing the analytics workflow at a stage of the analytics workflow; 
computing a time cost associated with performing the similarity analysis at the stage; and 
maximizing a differential between the time savings and the time cost; 
interrupting the execution of the analytics workflow at a bypass stage and obtaining insights data from the raw data, the bypass stage determined based on any of a completion time, an amount of data, and a processing power at a stage of the analytics workflow relative to one or more remaining stages of the analytics workflow; 

based on a determination of similarity, performing a bypass operation to bypass a remainder of the analytics workflow; and 
based on a determination of dissimilarity, storing the insights data as stored insights data in the insights data repository, 
identifying a threshold for the stored insights data, 
storing the threshold with the stored insights data, wherein each stored insights data in the insights data repository has an associated threshold, and 
executing the remainder of the analytics workflow to generate analyzed data.  

12. (Cancelled)  

13. (Original) The method of claim 11, wherein performing the similarity analysis further comprises: 
determining a type of insights data; and 
based on the insights data type, 5App. No. 16/305,004Attorney Docket No. 90687030
performing a data reduction on the insights data, and 
identifying a similarity algorithm.  

14. (Original) The method of claim 11, wherein performing the bypass operation further comprises: 
preparing an output data associated with the raw data based on a previously generated analyzed data associated with the stored insights data; and 


15. (Original) The method of claim 14, wherein performing the bypass operation further comprises: 
removing an intermediate data after preparing the output data.  

16. (New) The device of claim 1, wherein the determination of the bypass stage is based on a number of input/output operations at the stage and the one or more remaining stages of the analytics workflow.  

17. (New) The device of claim 1, wherein the determination of the bypass stage is in response to a processing power or latency of the analytics workflow exceeding a threshold amount.  

18. (New; Currently Amended) The device of claim [[3]] 1 , wherein the computation of a time savings is based on a nonlinear relationship between a volume of data at the stage and a time cost associated with a computational process at the stage.  

19. (New) The device of claim 1, wherein the machine-readable storage medium further comprises instructions to apply a reducing algorithm to the insights data based on a type of the insights data, the application of the reducing algorithm comprising: 
in response to the insights data being of a time series data type, applying data transformation functions or dimension reduction algorithms including a Haar wavelet or a Fourier transform; 
in response to the insights data being of an image data type, applying filtering or Locality Sensitive Hashing (LSH); and 


20. (New) The device of claim 6, wherein: 
the similarity algorithm includes a Jaccard similarity algorithm or a cosine similarity algorithm; and 
the removing of the raw data comprises moving the raw data from a primary storage to a secondary storage or a tertiary storage.


Reasons for Allowance
Claims 1-2, 4-8, 10-11 and 13-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Relevant prior arts of reference:
(US 2012/0154405 A1) issued to Baumgartner et al., hereinafter as Baumgartner.
(US 2009/0171990 A1) issued to Naef et al., hereinafter as Naef.

The following is a statement of reasons for allowance: 
Baumgartner discloses a bypass stage in an analytics workflow system, where records are being processed in stages and a bypassing decision is made based on an identification containing information about the records being analyzed in a transformation process, where data is monitored to detect bulk 
However, none of the above prior arts, individually or in combination, disclose that the determination of a bypass stage of the analytics workflow based on any of a completion time, an amount of data, and a processing power at a stage of the analytics workflow relative to one or more remaining stages of the analytics workflow, comprising: computing a time savings associated with bypassing the analytics workflow at a stage of the analytics workflow; computing a time cost associated with performing the similarity analysis at the stage; and maximizing a differential between the time savings and the time cost, wherein the time savings is based on a nonlinear relationship between a volume of data at the stage and a time cost associated with a computational process at the stage.
Therefore, the above limitations in conjunction with the remaining limitations of the independent claims render the above amended independent claims allowable.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Zuheir A. Mheir whose telephone number is (571)272-4151.  The examiner can normally be reached on Monday - Friday 9:00 - 5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Vital can be reached on (571)272-4215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
08/14/2021

/ZUHEIR A MHEIR/Patent Examiner, Art Unit 2162    


/PIERRE M VITAL/Supervisory Patent Examiner, Art Unit 2162